





THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of March 29, 2019 (this
"Amendment"), is by and among SIFCO Industries, Inc., an Ohio corporation
(“SIFCO”), and Quality Aluminum Forge, LLC, an Ohio limited liability company
(“Quality Forge” and, together with SIFCO, collectively, the “Borrowers” and
each, individually, a “Borrower”), any other Loan Parties party hereto, and
JPMorgan Chase Bank, N.A., a national banking association (the “Lender”).


RECITALS


A.    The Borrowers, any other Loan Parties party thereto, and the Lender are
parties to a Credit Agreement dated as of August 8, 2018 (as it may be amended
or modified from time to time, the “Credit Agreement”).


B.    The Borrowers and any other Loan Parties desire to amend the Credit
Agreement, and the Lender is willing to do so in accordance with the terms
hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:


ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in Article
III hereof, the Credit Agreement and the Security Agreement shall be
retroactively amended effective as of the Effective Date as follows:


1.1    Section 5.13 of the Credit Agreement is restated as follows:


SECTION 5.13 Depository Banks. At all times on and after the date 90 days after
the Effective Date, each of the Borrowers and their Domestic Subsidiaries will
maintain the Lender as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business; provided, however,
that the Loan Parties may maintain each of the deposit and lockbox accounts set
forth in Section B of the Perfection Certificate for each such Loan Party so
long as (a) all funds and other proceeds are swept or transferred into an
account maintained with the Lender promptly after receipt, (b) the Loan Parties
deliver a signed account control agreement acceptable to the Lender with respect
to each such account on or before October 31, 2018, and (c) on or before June
30, 2019 (or such later date agreed to in writing by the Lender in its sole
discretion) each of the deposit and lockbox accounts set forth in Section B of
the Perfection Certificate for each such Loan Party shall be closed and
transferred to the Lender.
    
ARTICLE II. REPRESENTATIONS. Each Loan Party represents and warrants to the
Lender that:


2.1    This Amendment has been duly executed and delivered by such Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.




1



--------------------------------------------------------------------------------





2.2    After giving effect to this Amendment, the representations and warranties
contained in Article III of the Credit Agreement and in the other Loan Documents
are true in all material respects on and as of the date hereof with the same
force and effect as if made on and as of the date hereof (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date, and that any representation or warranty
which is subject to any materiality qualifier shall be required to be true and
correct in all respects).


2.3    After giving effect to this Amendment, no Default exists or has occurred
and is continuing, and no Default will be caused after giving effect to this
Amendment.


ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall become effective
as of the date hereof when each of the following conditions is satisfied:
    
3.1    The Loan Parties and the Lender shall have signed this Amendment.


3.2    The Lender shall have received such other documents, if any, as the
Lender may request.


ARTICLE IV. MISCELLANEOUS.


4.1    References in the Credit Agreement or in any other Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby, as amended previously and as further amended from time to time.


4.2    Except as expressly amended hereby, the Loan Parties agree that the
Credit Agreement and all other Loan Documents are ratified and confirmed, as
amended hereby, and shall remain in full force and effect in accordance with
their terms and that they have no set off, counterclaim, defense or other claim
or dispute with respect to any of the foregoing. The amendment contained herein
shall not be construed as a waiver or amendment of any other provision of the
Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein.


4.3    Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment shall be
governed by and construed in accordance with the internal laws and not the law
of conflicts of the State of Ohio, but giving effect to federal laws applicable
to national banks. This Amendment is a Loan Document. This Amendment may be
signed upon any number of counterparts with the same effect as if the signatures
thereto and hereto were upon the same instrument, and telecopied signatures or
signatures sent by other electronic imaging shall be effective as originals.




2



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of the day and year first above
written.


BORROWERS:


SIFCO INDUSTRIES, INC.


            
By:
/s/ Thomas R. Kubera
Name: Tom Kubera
Title: Chief Financial Officer



                        
QUALITY ALUMINUM FORGE, LLC
                                                
By:
/s/ Thomas R. Kubera
Name: Tom Kubera
Title: Treasurer







SIFCO Third Amendment Signature Page

--------------------------------------------------------------------------------









 
LENDER:


JPMORGAN CHASE BANK, N.A.


By:
/s/ Matthew McLuckey
Name: Matthew McLuckey
Title: Authorized Officer





SIFCO Third Amendment Signature Page

